DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 August 2021.
Applicant's election with traverse of Invention I (Claims 1-8 and 13-17) in the reply filed on 25 August 2021 is acknowledged.  The traversal is on the ground(s) that Inventions I and II include similar claim elements and thus the search strategy for Invention I would be applicable to Invention II and thus does not constitute a serious search burden.  
This is not found persuasive because Inventions I and II are in different statutory categories, where Invention I is a method and Invention II is a product/apparatus.  A product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different .
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
Claim 13 of this application is patentably indistinct from claim 27 of Application No. 16532950. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 13 of this application is patentably indistinct from claim 14 of Application No. 16532938. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. 
Claim 13 of this application is patentably indistinct from claims 1 and 34 of Application No. 16532943. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MILLER (US 5240542).
As to claim 1, MILLER teaches a method of induction welding a first thermoplastic composite (TPC) to a second thermoplastic composite (TPC) (Figures 6-10 teach a first TPC (piece of composite material (52)) being welded to a second TPC (piece of composite material (54)) via an induction heater (56).  Col. 6, Lines 11-20 teach the use of a thermoplastic material in the composite material.), the method comprising: inductively heating a weld interface area between the first TPC and the second TPC (Col. 7 Lines 17-19 teach the joining of two pieces of composite material by induction heating.  Figure 7 shows a weld interface (area where the two pieces (52, 54) are touching) that is heated (designated by ‘H’).); and cooling a surface of the first TPC opposite the weld interface area while inductively heating the weld interface area. (Figure 9 teaches a block (78) that is placed on the surface (74) of the first TPC (52) that is used to cool the surface (74). Col. 9, Lines 27-30 teach the use of water cooling of the block of thermally conductive material to remove heat from the near surface.  Col. 9, Lines 45-50 teach the cooling occurs during the induction heating.)

As to claim 8, MILLER teaches the method of claim 1, wherein cooling the surface of the first TPC includes actively cooling the surface of the first TPC with a (Col. 9, Lines 23-30 teach the use of water (a coolant) to cool the block (78), which in turn cools the surface of the first TPC (52).  This coolant is interpreted as performing a heat exchange function and “actively cooling” the surface.  Examiner notes that the claim does not require the coolant to make physical contact with the surface of the article.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over MILLER (US 5240542), as applied in claim 1, further in view of FOX (US 5266764).
As to claim 2, MILLER teaches the method of claim 1, where a heat sink is placed onto the surface of the first TPC opposite the weld interface area. (Figure 9 teaches a block (78) that is placed on the surface (74) of the first TPC (52) opposite the weld interface (area between 52 and 54) during welding.)
MILLER does not explicitly disclose flexing the heat sink.
However, FOX teaches flexing (Col. 7, Lines 4-8 teach the use of the flexible assembly on complex curved structures.) the heating assembly (Figure 8 teaches an induction heating element (heating head (88)) that is placed with a heat transfer material (GRAFOIL susceptor (84)) and insulator (insulating layer (86)) onto a surface of the first ceramic component (82) that is being welded to an adherend (78).)  during placement onto the surface of the first component opposite the weld interface area.  (Figure 8 teaches the welding assembly is placed on the area to be welded (hole in 78).)
One of ordinary skill would have been motivated to apply the known flexible heating assembly technique of FOX to the induction heating method of MILLER in order to enable the use of the heating assembly on complex, curved structures. (FOX, Col. 7, Lines 4-8) MILLER explicitly discloses that induction heating is used on wings of airplanes, which are curved structures. (Col. 1, Lines 44-48) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known flexible heating assembly technique of FOX to the induction heating method of MILLER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 3, MILLER in view of FOX teaches the method of claim 2, wherein cooling the surface of the first TPC includes dissipating the heat on the surface of the first TPC via the heat sink. (MILLER Figure 9 teaches a block (78) that is placed on the surface (74) of the first TPC (52) opposite the weld interface (area between 52 and 54) during welding. Col. 9, Lines 23-30 teach the use of water (a coolant) to cool the block (78), which in turn cools the surface of the first TPC (52).)

As to claim 5, MILLER in view of FOX teaches the method of claim 1, further comprising cooling a surface of the second TPC opposite the weld interface area while inductively heating the weld interface area. (MILLER, Figure 9 and Col. 9, Lines 30-35 teach the same type of block (78) with cooling is used on the back surface (80) of the second TPC (54).)

As to claim 6, MILLER in view of FOX teaches the method of claim 5, further comprising flexing a second heat sink during placement onto the surface of the second TPC opposite the weld interface area. (MILLER, Figure 9 and Col. 9, Lines 30-35 teach the same type of block (78) with cooling is used on the back surface (80) of the second TPC (54). FOX, Col. 7, Lines 4-8 teach the use of the flexible assembly on complex curved structures.)

As to claim 7, MILLER in view of FOX teaches the method of claim 6, wherein cooling the surface of the second TPC includes dissipating the heat on the surface of  (MILLER, Figure 9 and Col. 9, Lines 30-35 teach the same type of block (78) with cooling is used on the back surface (80) of the second TPC (54).)

Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over MILLER (US 5240542) in view of FOX (US 5266764).
As to claim 13, MILLER teaches a method of dissipating heat from a surface of a first thermoplastic composite (TPC) being inductively welded in a weld interface area to a second thermoplastic composite (TPC) (Figures 6-10 teach a first TPC (piece of composite material (52)) being welded to a second TPC (piece of composite material (54)) via an induction heater (56).  Col. 6, Lines 11-20 teach the use of a thermoplastic material in the composite material.), the method comprising: placing a heat sink during placement above the weld interface area to conform to the surface of the first TPC (Figure 9 teaches a block (78) that is placed on the surface (74) of the first TPC (52) opposite the weld interface (area between 52 and 54) during welding.); applying inductive heat to a weld interface area between the first TPC and the second TPC (Col. 7 Lines 17-19 teach the joining of two pieces of composite material by induction heating.  Figure 7 shows a weld interface (area where the two pieces (52, 54) are touching) that is heated (designated by ‘H’).); and drawing off heat via the heat sink from the surface of the first TPC. (Figure 9 teaches a block (78) that is placed on the surface (74) of the first TPC (52) that is used to cool the surface (74). Col. 9, Lines 27-30 teach the use of water cooling of the block of thermally conductive material to remove heat from the near surface.  Col. 9, Lines 45-50 teach the cooling occurs during the induction heating.)
MILLER does not explicitly disclose flexing the heat sink.
However, FOX teaches flexing (Col. 7, Lines 4-8 teach the use of the flexible assembly on complex curved structures.) the heating assembly (Figure 8 teaches an induction heating element (heating head (88)) that is placed with a heat transfer material (GRAFOIL susceptor (84)) and insulator (insulating layer (86)) onto a surface of the first ceramic component (82) that is being welded to an adherend (78).)  during placement onto the surface of the first component opposite the weld interface area.  (Figure 8 teaches the welding assembly is placed on the area to be welded (hole in 78).)
One of ordinary skill would have been motivated to apply the known flexible heating assembly technique of FOX to the induction heating method of MILLER in order to enable the use of the heating assembly on complex, curved structures. (FOX, Col. 7, Lines 4-8) MILLER explicitly discloses that induction heating is used on wings of airplanes, which are curved structures. (Col. 1, Lines 44-48) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known flexible heating assembly technique of FOX to the induction heating method of MILLER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 15, MILLER in view of FOX teaches the method of claim 13, further comprising flexing a second heat sink during placement to conform to a surface of the second TPC. (MILLER, Figure 9 and Col. 9, Lines 30-35 teach the same type of block (78) with cooling is used on the back surface (80) of the second TPC (54). FOX, Col. 7, Lines 4-8 teach the use of the flexible assembly on complex curved structures.)

As to claim 16, MILLER in view of FOX teaches the method of claim 15, further comprising drawing off heat via the second heat sink from the surface of the second TPC. (MILLER, Figure 9 and Col. 9, Lines 30-35 teach the same type of block (78) with cooling is used on the back surface (80) of the second TPC (54).)

As to claim 17, MILLER in view of FOX teaches the method of claim 13, wherein flexing the heat sink includes conforming the heat sink to a contoured surface of the first TPC. (MILLER, Figure 9 teaches the heat sink (78) conforms to the surface (74) of the first TPC (52).  FOX, Col. 7, Lines 4-8 teach the use of the flexible assembly on complex curved structures.  See the combination in Claim 13 above.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MILLER (US 5240542) in view of FOX (US 5266764), as applied in claim 2, further in view of ZHU (US 20180147800 A1).
As to claim 4, MILLER in view of FOX teaches the method of claim 2, wherein flexing the heat sink includes flexing a thermally conductive and electrically non-(MILLER Col. 9, Lines 24-27 teach the use of thermally conductive and electrically non-conductive material for the heat sink.  FOX, Col. 7, Lines 4-8 teach the use of the flexible assembly on complex curved structures.)
MILLER in view of FOX does not explicitly disclose that the heat sink is made up of a number of tiles.
However, ZHU teaches a heat sink made up of a number of tiles that can flex to conform to the surface of a curved object. (Figure 11 shows the cooling blocks (38) that make up a cooling assembly (36) can flex to conform to a curved object (20) (See ¶0036).  ¶0030 teaches the blocks act as a heat sink.  Figure 5 teaches the blocks (38) can have a hole (40) where a cooling medium (air (50)) through them to draw heat away from the cooling blocks. Figure 12 shows the blocks flex, Figure 6 shows joints between the blocks.)
One of ordinary skill in the art would have been motivated to apply the modular heat sink technique of ZHU to the heat sink device of MILLER in order to provide a heat sink that can be installed in tight spaces and is readily configurable to suit unusual or complex geometries of a structure. (ZHU ¶0008) Both ZHU and MILLER disclose the use of a thermally conductive material with holes running through it with cooling medium, yet ZHU discloses that it can be a modular assembly.  Additionally, FOX discloses that induction heating heads can be flexible and a motivation to do so, as presented in the rejection of claim 1 above.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the modular heat sink technique of .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MILLER (US 5240542) in view of FOX (US 5266764), as applied in claim 13, further in view of ZHU (US 20180147800 A1).
As to claim 14, MILLER in view of FOX teaches the method of claim 13, wherein flexing the heat sink includes flexing a thermally conductive and electrically non-conductive heat sink. (MILLER Col. 9, Lines 24-27 teach the use of thermally conductive and electrically non-conductive material for the heat sink.  FOX, Col. 7, Lines 4-8 teach the use of the flexible assembly on complex curved structures.)
MILLER in view of FOX does not explicitly disclose that the heat sink is made up of a number of tiles.
However, ZHU teaches a heat sink made up of a number of tiles that can flex to conform to the surface of a curved object. (Figure 11 shows the cooling blocks (38) that make up a cooling assembly (36) can flex to conform to a curved object (20) (See ¶0036).  ¶0030 teaches the blocks act as a heat sink.  Figure 5 teaches the blocks (38) can have a hole (40) where a cooling medium (air (50)) through them to draw heat away from the cooling blocks. Figure 12 shows the blocks flex, Figure 6 shows joints between the blocks.)
One of ordinary skill in the art would have been motivated to apply the modular heat sink technique of ZHU to the heat sink device of MILLER in order to provide a heat sink that can be installed in tight spaces and is readily configurable to suit unusual or complex geometries of a structure. (ZHU ¶0008) Both ZHU and MILLER disclose the use of a thermally conductive material with holes running through it with cooling medium, yet ZHU discloses that it can be a modular assembly. Additionally, FOX discloses that induction heating heads can be flexible and a motivation to do so, as presented in the rejection of claim 13 above.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the modular heat sink technique of ZHU to the heat sink device of MILLER because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US20050061473A1 teaches the use of “tiles” for a heat sink.
US20200271395A1 teaches the use of “tiles” for a heat sink.
US10458717 teaches a flexible heat sink.
US10549482
US10712102 teaches a heat sink made up of tiles.
US20120063098 teaches the use of tiles in a thermal cooling system.
US20140190629 teaches the use of active or passive cooling with an induction heating system.
US20200086583 teaches the use of active cooling (air) that is blown towards the surface of the first TPC.
US20200271395 teaches the use of “tiles” for a heat transfer system.  The tiles have joints between them.
US4197149 teaches the use of actively cooled heat sinks surrounding a weld interface.
US2834395 teaches the use of a cooled induction heating head for joining thermoplastic sheets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726